Citation Nr: 1515873	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-17 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to dependency benefits for the children JPS and ES.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran had active duty from September 1983 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a decision letter from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should include consideration of these electronic records.


FINDINGS OF FACT

1.  The Veteran has shared legal and physical custody of the minor children JPS and ES with their biological mother.

2.  JPS and ES are not the legitimate children or stepchildren of the Veteran, nor have they been adopted by the Veteran.


CONCLUSION OF LAW

The requirements for recognition of JPS and ES as dependent children for purposes of VA compensation have not been met.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.57 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As will be explained below, there is no legal basis upon which the benefits may be awarded and the Veteran's claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

The Veteran asserts that he should be entitled to additional benefits for his children, JPS and ES.  He testified in August 2014 that while he was not their biological father, he was their "psychological father," having raised them since their birth.  He stated that he had shared custody of the children with their mother, and that he had purposefully chosen not to adopt the children because their mother had problems with drug addiction and might seek child support payments which she would then misuse.  The Veteran has not indicated that he is, or has ever been, married to the mother of JPS and ES.

The term "child" is defined, for purposes of VA benefits, as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self-support; or (iii) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.

The term "adopted child" is defined as a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized by law to so act, unless and until such agreement is terminated unless the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  The term includes, as of the date of death of a veteran, such a child who (1) was living in the veteran's household at the time of the veteran's death, and (2) was adopted by the veteran's spouse under a decree issued within two years after August 25, 1959, or the veteran's death, whichever is later, and (3) was not receiving from an individual other than the veteran or the veteran's spouse, or from a welfare organization which furnishes services or assistance for children, recurring contributions of sufficient size to constitute the major portion of the child's support.  See 38 C.F.R. § 3.57(c).

There is no dispute as to the facts of the Veteran's claim.  The Veteran has conceded that JPS and ES are not his biological children, stepchildren, or adopted children.  Rather, he argues that in the interest of fairness, he should be afforded additional dependency benefits because he has been the primary caregiver for these children for all of their lives.  He shares custody of the children with their mother and indicated that they currently spend approximately 5 days out of the week in his physical care.  He has also explained why he has not formally adopted the children, as he believes that this would put him more financially at risk from misuse of funds by their mother.

Unfortunately, the enabling statute pertaining to the definition of children for VA purposes is specific in its terms.  Congress has specifically described and designated the category of persons who may be recognized as a dependent for payment of additional VA disability compensation.  See 38 U.S.C.A. § 101(4)(A).  Although the Veteran is clearly a primary caretaker for JPS and ES, and he has been awarded legal and physical custody of them by the Court of Common Pleas of York County, Pennsylvania, this does not fall within the definition of a child under 38 C.F.R. § 3.57.  Further, the legal custody provision within 38 C.F.R. § 3.57(c) applies only to a child in a veteran's legal custody while awaiting finalization of a legal adoption.

The Board acknowledges that the Veteran has, in effect, acted as a father to the children JPS and ES, and that he views the current VA regulation to be unfairly stringent in its  definition of a "child."  However, the Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The Board is without authority to grant benefits simply because doing so might be equitable.  See 38 U.S.C.A. §503, 7104 (2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Suttman v. Brown, 5 Vet. App. 127, 138 (Equitable relief is committed to the sole discretion of the Secretary, and the Board is without jurisdiction to review the exercise of that discretion.).

In light of the above, JPS and ES may not be recognized as the Veteran's dependents for purposes of VA compensation.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.  As the law is dispositive of the Veteran's claim for additional disability compensation for dependents, the claim must be denied for lack of legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to dependency benefits for the children JPS and ES is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


